Bullard, J.,

delivered the opinion of the court.
This is an action by the holder of two promissory notes, against the estate of the maker. The administrator pleads the prescription of five years. Both notes had been due more than five years before suit was brought, and the plea of prescription must prevail, unless it be shown to have been interrupted by an acknowledgment of the debt by the maker.
The evidence on this point is extremely vague. The wit- , • , , . , , . .„ ness wno testifies to a loose conversation between himself and Williams, the maker, out of the presence of the plaintiff, does not pretend that any particular debt or amount was . . ^ 1 spoken of, but merely that Williams said he was indebted to *570the plaintiff. We are of opinion, that the acknowledgment of a debt, in order to interrupt prescription, must be specific, an acknowledgment of the debt. Louisiana Code, 3486, 3516, 3517, 3518. 3 Louisiana Reports, 362.
The acknowledgment, in order to interrupt prescription, must be specific, an acknowledg-mentoftlie debt.
The plea of prescription was properly sustained. It is, therefore, ordered, that the judgment of the Court of Probates be affirmed, with costs.